883 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marlene NOBLETON, Plaintiff-Appellantv.Otis R. BOWEN, M.D., Secretary of Health and Human Services,Defendant-Appellee.
No. 88-2043.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1989.

Before MERRITT and KENNEDY, Circuit Judges, and NICHOLAS J. WALINSKI, Senior District Judge*.
MERRITT, Circuit Judge.


1
The claimant, Marlene Nobleton, appeals the District Court's judgment, affirming the Secretary's denial of child's insurance benefits under Title II of the Social Security Act, 42 U.S.C. Sec. 402(d).  The trial court, in a comprehensive opinion, found substantial evidence to sustain the Secretary's finding that Nobleton retained the residual functional capacity to perform a limited range of sedentary work that exists in significant numbers in the national economy.  The two issues raised by Nobleton are whether substantial evidence supports the administrative law judge's finding that Nobleton has not presented objective medical evidence to meet Listing 1.03 and whether the ALJ properly evaluated Nobleton's complaints of disabling pain.  We have considered the entire administrative record, the briefs of the parties and the opinion of the District Court and conclude that the judgment of the District Court should be affirmed for the reasons stated in its opinion.



*
 The Honorable Nicholas J. Walinski, Senior Judge of the United States District Court for the Northern District of Ohio, sitting by designation